Name: Commission Regulation (EU) NoÃ 192/2011 of 25Ã February 2011 establishing special measures as regards the private storage aid for pigmeat laid down by Regulation (EU) NoÃ 68/2011
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  distributive trades;  animal product
 Date Published: nan

 26.2.2011 EN Official Journal of the European Union L 53/65 COMMISSION REGULATION (EU) No 192/2011 of 25 February 2011 establishing special measures as regards the private storage aid for pigmeat laid down by Regulation (EU) No 68/2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (2), and in particular Article 23(3) thereof, Whereas: (1) An examination of the situation has indicated a risk that there will be an excessively large number of applications for the private storage aid scheme for pigmeat introduced by Commission Regulation (EU) No 68/2011 of 28 January 2011 on fixing the amount of aid in advance for private storage of pigmeat (3). (2) Therefore, it is necessary to suspend application of the scheme established by Regulation (EU) No 68/2011 and reject the applications in question. (3) In order to avoid speculation, this Regulation should enter into force on the day following its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 1. Application of Regulation (EU) No 68/2011 is hereby suspended for the period 27 February 2011 to 4 March 2011. Applications to conclude contracts submitted during this period shall not be accepted. 2. Applications submitted from 22 February 2011, whose acceptance would have been decided during the period referred to in paragraph 1, are hereby rejected. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 223, 21.8.2008, p. 3. (3) OJ L 26, 29.1.2011, p. 2.